 

July 29, 2013

 

Lew Frankfort

Chairman and Chief Executive Officer

Coach, Inc.

516 West 34th Street

New York, New York 10001

 

Dear Lew:

 

Please accept this letter as formal notification that I am resigning as
President and Executive Creative Director of Coach, Inc. (“Coach” or the
“Company”), effective upon the earlier of the closing of the sale of the Reed
Krakoff brand (the “Closing Date”) or the termination of the Asset Purchase
Agreement dated July 29, 2013 among Coach, Reed Krakoff Investments LLC (the
“Buyer”) and myself (the “Purchase Agreement”).

 

I confirm that, as a condition to the sale, I am forgoing the right to receive
any compensation, including, but not limited to, salary, bonus, equity vesting,
or other benefits (except for continuation in the Company’s health and welfare
benefits) that I may be otherwise entitled to earn as part of my employment with
the Company during the period from June 30, 2013 to the effective date of my
resignation. Furthermore, if the sale of the Reed Krakoff brand does not occur
as a result of (i) a breach by Buyer (as defined below) or me of the Purchase
Agreement, or (ii) a failure of the condition set forth in Section 6.2 of the
Purchase Agreement, I hereby agree that I am waiving the right to receive any
severance compensation (including for the avoidance of doubt bonus compensation
for fiscal year 2013) that may otherwise be owed to me pursuant to my employment
agreement with the Company (as amended, my “Employment Agreement”) (for the
absence of doubt, my resignation from the Company would be treated as a
Resignation without Good Reason, as such term is defined in my Employment
Agreement) and that I will pay Coach’s reasonable legal expenses incurred in
connection with the Purchase Agreement. If the sale of the Reed Krakoff brand
does not occur due to the failure of the condition set forth in Section 6.3(e)
of the Purchase Agreement that is not waived by Buyer and myself, I hereby agree
that I am waiving the right to receive an amount of severance compensation that
I am otherwise owed pursuant to my Employment Agreement equal to (A) three
million dollars ($3,000,000) plus (B) the product of (x) three million dollars
($3,000,000) multiplied by (y) a fraction (i) the numerator of which is the
number of days during the period from August 1, 2013 to the date that the
Purchase Agreement is terminated in accordance with its terms (including both
August 1, 2013 and such termination date) and (ii) the denominator of which is
thirty one (31). If the Purchase Agreement terminates for any reason not
described above, then my resignation would be deemed to be for “Good Reason”
under my Employment Agreement. The parties acknowledge and agree that there
shall be no reduction in my right to receive severance compensation pursuant to
my Employment Agreement pursuant to the July 10, 2013 letter between myself and
Coach.

 

 

 

 

I agree that I will not, directly or indirectly recruit or otherwise solicit or
induce any employee, director, consultant, wholesale customer, vendor, supplier,
lessor or lessee of the Company to terminate its employment or arrangement with
the Company, or otherwise interfere with its relationship with the Company for a
period of one year after the effective date of my resignation. I agree that the
foregoing provision is intended to and hereby does supersede the provisions of
Section 9(b) of my Employment Agreement, and that subject to the provisions of
the Purchase Agreement all of the other provisions of Sections 9, 10 and 11 of
the Employment Agreement shall survive my termination of employment with the
Company and shall continue in full force and effect.

 

I acknowledge that Coach would not have entered into the Purchase Agreement if I
had not executed this letter.

 

Thank you for the opportunities you have provided me during my time with the
company. If I can be of any assistance during this transition, please let me
know.

 

Sincerely,

 

/s/ Reed Krakoff 

 

Reed Krakoff

 

AGREED, as of the date first set forth above:

 

COACH, INC.

 

By:   /s/ Todd Kahn     Name:  Todd Kahn     Title:    General Counsel and
Executive Vice President  

 

 

 